Opinión disidente emitida por el
Juez Asociado Señor Her-nández Denton,
a la cual se unen los Jueces Asociados
Señor Rebollo López y Señora Naveira de Rodón.
*715Disentimos hoy por entender que el tribunal de instancia realizó una correcta apreciación de la prueba y porque acer-tadamente concluyó que el Estado Libre Asociado era res-ponsable en un 75% de los daños sufridos por los deman-dantes como consecuencia de los desperfectos existentes en el Km. 29.3 de la carretera Núm. 1 en Caguas.
Al así entenderlo no podemos refrendar la posición de la mayoría de esta Curia que, para eximir de responsabilidad al Estado, sustituye la apreciación de los hechos que tuvo ante sí el foro de instancia.
I
Los hechos en este caso, según evaluados y aquilatados por el foro de instancia, consisten en que el 10 de junio de 1984, a eso de las 11:15 de la mañana, el codemandante Orlando Cárdenas Maxán conducía su automóvil Jeep por la carretera Núm. 1 en la jurisdicción del pueblo de Caguas. Transitaba por el carril izquierdo a una velocidad aproxi-mada de 25 a 30 millas por hora en dirección de norte a sur. Lo acompañaba su esposa, la codemandante Ivonne Hernán-dez Díaz y tres (3) sobrinos menores de edad.
Por el carril derecho transitaba, paralelo a él, el code-mandado José Rodríguez Rodríguez conduciendo su automó-vil Toyota aproximadamente a la misma velocidad. Al llegar al Km. 29.3 de la referida vía pública, Rodríguez Rodríguez observó que en el carril que transitaba había una serie de hoyos y grietas. Aplicó levemente los frenos y notó que su carro comenzó a resbalar y a “zigzaguear”. En un esfuerzo por recuperar el control total del mismo, el codemandado giró hacia la izquierda, pero no pudo evitar impactar, por el centro del lado derecho, al Jeep que conducía Cárdenas Ma-xán. Tras el impacto recibido, el Jeep chocó con una muralla de protección que estaba a su izquierda y que dividía la ca-rretera. Como consecuencia, el Jeep se volcó varias veces, *716expulsando a los pasajeros(1) a la carretera. Este aparatoso accidente produjo serios daños al vehículo, así como conside-rables daños físicos y emocionales a los codemandantes.
Ante esa aprueba, el tribunal a quo concluyó que la causa próxima del accidente fue el mal estado y los desperfectos de la carretera Núm. 1, al no existir una superficie pareja y continua sino una con hoyos y grietas. Por tal razón le impuso responsabilidad al Estado Libre Asociado de Puerto Rico quien, por la falta de conservación y mantenimiento de la referida carretera, permitió el surgimiento de una situación peligrosa. Finalmente, especificó que los desperfectos, falta de reparación o de protección suficiente de los viajeros de la carretera Núm. 1, Km. 29.3, no fueron causados por fuerza mayor o caso fortuito y que el Estado tuvo suficiente tiempo para remediarlos.
V — i
Los hechos de este caso se enmarcan en el Art. 404 del Código Político, 3 L.P.R.A. see. 422. Este precepto de ley nos dice:
El Estado Libre Asociado de Puerto Rico será responsable civilmente de los daños y perjuicios que se ocasionen a las personas o propiedades por desperfectos, falta de reparación o de protección suficientes para el viajero en cualquier vía de comunicación perteneciente al Estado Libre Asociado y a cargo del Departamento de Transportación-y Obras Públicas, excepto donde se pruebe que los desperfectos de referencia fueron causados por la violencia de los elementos y que no hubo tiempo suficiente para remediarlos. 3 L.P.R.A. see. 422.
Este artículo impone la obligación al Gobierno de mante-ner en “buen estado” las carreteras estatales del país. Esta *717obligación es de carácter primario e indelegable. Resto v. P.R. Telephone Co., 97 D.P.R. 313, 319 (1969); Morales Muñoz v. Castro, 85 D.P.R. 288, 293 (1962); Díaz v. E.L.A., 118 D.P.R. 395, 416 (1987), opinión concurrente y disidente del Juez Asociado Señor Rebollo López. En cumplimiento con esa obligación el Estado tiene el rol afirmativo de tomar aquellas medidas necesarias y preventivas a la ocurrencia de daños en las vías públicas. Véase Publio Díaz v. E.L.A., 106 D.P.R. 854, 865 (1978).
Aunque hemos señalado que el Art. 404 del Código Polí-tico, supra, no convierte al Estado en un garantizador de la seguridad de las personas, Rivera v. Pueblo, 76 D.P.R. 404 (1954), no es menos cierto que el estatuto le impone respon-sabilidad civil cuando los usuarios de las vías públicas sufran daños como consecuencia de desperfectos, falta de repara-ción o protección suficiente de sus avenidas. Publio Díaz v. E.L.A., supra, pág. 862; Morales Muñoz v. Castro, supra, pág. 292.
Para prosperar en una causa de acción al amparo de este artículo, le corresponde al promovente probar que las vías públicas se encuentran en las condiciones antes mencio-nadas, así como el nexo causal entre el daño y éstos. Para que el Estado no incurra en responsabilidad civil, tiene que pro-bar que las condiciones de la vía pública fueron motivadas por la violencia de los elementos y que no hubo tiempo sufi-ciente para remediarlos. Publio Díaz v. E.L.A., supra, pág. 863; Resto v. P.R. Telephone Co., supra, págs. 319-320; Morales Muñoz v. Castro, supra.
Por último, de incurrir el promovente en negligencia, hemos reconocido que bajo esta causa de acción es de aplica-ción la doctrina de negligencia comparada. Publio Díaz v. E.L.A., supra, pág. 867.
*718III
Expuesta la normativa jurídica aplicable al caso de autos y de un examen de la transcripción de evidencia elevada ante nos, concluimos que el tribunal de instancia actuó correcta-mente en su apreciación de la prueba y en la aplicación del derecho a esta situación particular. Veamos.
Los demandantes presentaron amplia prueba testifical y material para sustentar su teoría de que los hoyos y grietas del Km. 29.3 de la carretera Núm. 1 fueron la causa eficiente del daño. El codemandante Cárdenas Maxán testificó que transitaba por la referida vía pública como a las once de la mañana, cuando cerca del Restaurant El Paraíso tuvo que tomar el carril izquierdo ya que el derecho estaba lleno de hoyos. T.E., págs. 54-56 y 68. Que al pasar por el Km. 29.3 notó que había un desnivel entre el carril izquierdo y el dere-cho. T.E., pág. 59. Conduciendo a una velocidad de aproxima-damente 25 millas, se percató de que el codemandado Rodrí-guez Rodríguez se estaba “barriendo” a su lado cuando reci-bió el impacto por el centro del lado derecho de su Jeep. T.E., pág. 87. Indicó que el codemandado Rodríguez Rodríguez le había manifestado que le había chocado porque cogió un hoyo y perdió el control. T.E., pág. 99. Sobre este particular el testigo indicó que los hoyos eran bastante grandes. T.E., págs. 122-124.
La opinión mayoritaria concluyó que el codemandado Ro-dríguez Rodríguez venía a exceso de velocidad y que esa fue la causa eficiente del accidente. Tal conclusión no tiene apoyo en la prueba. A lo sumo lo que refleja la transcripción de evidencia es que en el contrainterrogatorio a que fue some-tido el codemandante Cárdenas Maxán, éste expresó que presentía que el codemandado venía a exceso de velocidad el día de los hechos. Por su gran pertinencia, reproducimos esa línea de interrogatorio:
*719LCDO. QUIJANO
P. Es decir, que usted a pesar de que iba mirando hacia el frente usted vio que este señor venía a excesó de veloci-dad. ¿Cierto o falso?
R. No.
P. No. Y qué dice ahí, testigo, que yo .. .
R. Bueno, yo me presen ... me presentí eso, porque ...
P. Ajá.
R. ... a la velocidad que se estaba barriendo .. .
P. ¡Ah’, que ...
R. . . . porque cuando un carro se barre no se barre lento, porque él no dio una vuelta, [é]l dio como dos o tres.
P. Entonces, usted no vio que él venía a exceso de velocidad.
R. No.
P. No lo vio. No lo vio. No lo vio. Ahora, usted presume que venía a exceso de velocidad, a base de esa contestación, o le ... le pregunto, ¿eso es lo... eso es lo que usted presume?
R. Bueno, a base de esa contestación ahí está escrito eso, pero ahora mismo . . .
P. Bueno, pero eso lo suscribió usted ba ... bajo juramento, mire a ver.
R. Bueno, sí, sí, este, fui yo.
P. Yo pregunto, que qué fue lo que usted percibió. Si fue que lo vio con sus ojos o percibió que venía a exceso de veloci-dad ese señor.
R. Yo presentí que venía a exceso de velocidad en la forma que se barrió dele... al lado mío. (Énfasis suplido.) T.E., págs. 110-111.
El testimonio del codemandado Rodríguez Rodríguez bá-sicamente corroboró lo apuntado por el testigo Cárdenas Maxán. Éste añadió que iba a una velocidad de 25 a 30 millas (T.E., pág. 152), paralelo al Jeep de Cárdenas Maxán (T.E., págs. 173-174) y que al caer en el hoyo y las grietas su carro se barrió haciendo zigzag. T.E., pág. 171.
En el contrainterrogatorio, el Estado trató de impugnar al testigo sobre el exceso de velocidad, utilizando una contes-tación brindada por éste en un interrogatorio. Esa línea de preguntas reforzó el hecho de que ambos vehículos iban a una velocidad moderada. T.E., págs. 195-196.
*720Los demandantes presentaron en evidencia fotografías que describían el lugar de los hechos y en las cuales se refle-jaban la magnitud de los hoyos y las grietas. Véase Opinión y sentencia de 10 de junio de 1986, pág. 3.
Finalmente, y para probar que los desperfectos se debie-ron a la falta de conservación y mantenimiento del Estado, se admitió en evidencia un informe de trabajo Diario del Año 1984 de la Brigada de Conservación Núm. 3 de la Ofi-cina Regional de Humacao del Departamento de Transporta-ción y Obras Públicas. Este informe refleja que antes de la fecha de los hechos, a la carretera Núm. 1 se le dio manteni-miento a un sinnúmero de kilómetros, entre los cuales no estaba el 29.8. (2)
Por otro lado, el Estado sólo presentó el testimonio del señor Delgado, investigador del Departamento de Transpor-tación y Obras Públicas. Este testigo no fue cualificado como perito. T.E., págs. 393-396 y 415-418. Testificó solamente a los fines de establecer que las grietas de la carretera eran insignificantes. En el contrainterrogatorio admitió que la ca-rretera Núm. 1 había sido trabajada por la División de Or-nato en el 1984. T.E., págs. 427-429. El tribunal no le conce-dió crédito a este testimonio por ser contrario a la prueba documental admitida. A pesar de todo esto, la opinión mayo-ritaria le da crédito pericial a este testimonio para tratar de sostener desde este estrado apelativo su teoría de que el factor precipitante fue la negligencia del codemandado Rodrí-guez Rodríguez.
Finalmente, el Estado no presentó prueba alguna que sostuviera que los desperfectos de la carretera se debieron a la violencia de los elementos o a caso fortuito para de esa forma estar exento de responsabilidad.
*721Como hemos expuesto, es claro que el demandante esta-bleció por preponderancia de la prueba todos los elementos constitutivos del Art. 404 del Código Político, supra. El Es-tado falló en probar sus defensas. No encontramos a través del examen de la prueba el más mínimo indicio de error, pre-juicio o parcialidad del tribunal a quo tanto al evaluar como al aquilatar la prueba presentada ante él. Su determinación de la suficiencia de la prueba y de la credibilidad de los tes-tigos fue correcta y no hay indicios de abuso de discreción. En tales circunstancias, el tribunal a quo merece toda nues-tra deferencia. La Costa Sampedro v. La Costa Bolívar, 112 D.P.R. 9, 19 (1982); Morán Simó v. Gracia Cristóbal, 106 D.P.R. 155, 161 (1977); Ortiz v. Cruz Pabón, 103 D.P.R. 939, 946-947 (1975). Contrario a las mejores normas de revisión apelativa, la mayoría hoy sustituye las determinaciones de hecho del tribunal recurrido, convirtiéndose “inadvertida e inconscientemente ... en testigos peritos y oculares” del Estado. Díaz v. E.L.A., supra, pág. 412, opinión concurrente y disidente del Juez Asociado Señor Rebollo López.
Independientemente de nuestra opinión personal de la. sabiduría del Art. 404 del Código Político, supra, si el Estado no presentó la prueba requerida para sostener su posición, en estricta metodología jurídica procede la confirmación de la sentencia recurrida.
Por los fundamentos expuestos, confirmaría la sentencia de instancia.
*722[[Image here]]
*723[[Image here]]

(1) Quedó establecido que los codemandantes no hacían uso del cinturón de seguridad. Por tal razón, el tribunal les impuso un 25% de responsabilidad. Opi-nión y sentencia de 10 de junio de 1986, pág. 9.


(2) Este documento refleja que los siguientes kilómetros recibieron manteni-miento en distintas fechas antes de 10 de junio de 1984:26.9,27.8,28.4,30.2,30.9, 34.8, 34.9.